 
 
I 
111th CONGRESS
1st Session
H. R. 2720 
IN THE HOUSE OF REPRESENTATIVES 
 
June 4, 2009 
Mr. Crowley (for himself and Mr. Dreier) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to make permanent the election to treat the cost of qualified film and television productions as an expense which is not chargeable to capital account. 
 
 
1.Expensing of qualified film and television production costs made permanentSection 181 of the Internal Revenue Code of 1986 (relating to treatment of certain qualified film and television productions) is amended by striking subsection (f). 
 
